Appeal from a decision of the Workers’ Compensation Board, filed May 6, 1977. The board found that the claimant suffered a causally related accidental injury while working and excused the claimant’s failure to file written notice within the statutory period on the ground that the employer had knowledge of the accident and that the claimant had received prompt hospitalization. The injury was sustained on October 2, 1974, but a notice of claim was not filed until June 23, 1975. Although there was conflicting testimony as to whether the employer was properly notified that the claimant intended to file a compensation claim, such matters of credibility are for the board to resolve. In addition, we find no indication in this record that the employer and its carrier raised objection to the claimant’s failure to give timely notice at the first hearing before the board, although all parties were present and the claimant testified. The failure of the employer and carrier to raise such an objection at this time constituted a waiver (Workers’ Compensation Law, § 18). Decision affirmed, with costs to *834the Workers’ Compensation Board against the employer and its insurance carrier. Greenblott, J. P., Main, Larkin, Mikoll and Herlihy, JJ., concur.